Citation Nr: 0921734	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability; and if so whether service connection may be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so whether service connection may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus; and if so 
whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, which denied reopening a claim for service 
connection for low back disability, bilateral hearing loss 
and tinnitus.

In May 2008, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

In December 2004, the RO decided that no new and material 
evidence had been submitted to reopen the claims.  The Board 
must initially determine whether new and material evidence 
has been submitted regardless of the RO's actions.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened issues of service connection for a low back 
disability and bilateral hearing loss as well as whether new 
and material evidence has been submitted for service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for a lower back disability was denied in an unappealed June 
2002 rating decision.

2.  The evidence received since the June 2002 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's claim for entitlement to service connection 
for bilateral hearing loss was denied in an unappealed June 
2002 rating decision.

4.  The evidence received since the June 2002 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has been received to reopen a 
claim seeking service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the Board finds that new and material evidence has 
been submitted to reopen the claims for service connection 
for a low back disability and hearing loss, the Veteran 
requires no further assistance to substantiate this aspect of 
his claim.

In the Veteran's Form 9, he requests an independent medical 
opinion.  An independent expert opinion is obtained when the 
Board finds that it is warranted due to medical complexity or 
controversy.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 
3.328(a), 20.901(d) (2008).  The issues before the Board are 
neither complex nor controversial in nature.  Therefore, an 
independent expert opinion is not warranted in this case.

Reopening the Claims

In June 2002, the RO denied entitlement to service connection 
for low back disability, hearing loss and tinnitus.  The RO 
based its decision on the fact that there was no current 
evidence of a low back disability and no evidence that showed 
a hearing loss disability as defined by 38 C.F.R. § 3.385.  A 
notice of disagreement was not received within one year of 
the notice of that decision.  Final decisions can be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108.  

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The RO's prior denials were based on a finding that there was 
no current diagnosis of the claimed low back disability and 
no evidence that showed hearing loss as defined by 38 C.F.R. 
§ 3.385.  

Concerning the low back disability, the subsequently received 
evidence includes several VA records showing treatment for 
the Veteran's lower back and X-ray reports showing 
degenerative changes and retrolisthesis of his back.  The 
evidence includes VA treatment record in August 2006, 
September 2006, September 2008, and a December 2005 X-ray 
report.  This evidence pertains to an element of the claim 
(current disability) that was previously found to be lacking.  
As such, the evidence is new and material and the claim for 
service connection for a low back disability is reopened.

Regarding bilateral hearing loss, the subsequently received 
evidence includes a November 1999 audiological examination.  
The RO mistakenly stated that this evidence had been 
previously submitted and therefore was not new evidence.  The 
Board finds that the previously submitted evidence contained 
two audiology appointments, conducted in September and 
November of 1999.  In September 1999, an audiological 
examination was unable to be performed due to cerumen 
impaction.  In November 1999, an audiological examination was 
conducted but results were provided in general terms and the 
actual readings of the examination were not included.  In 
July 2003, the Veteran submitted the audiological examination 
conducted in November 1999 which included the specific 
readings.  This evidence is not only considered new evidence, 
it is also material because it shows that the Veteran's 
bilateral hearing loss meets the criteria under 38 C.F.R. § 
3.385.  This evidence pertains to an element of the claim 
(current disability) that was previously found to be lacking.  
As such, the evidence is new and material and the claim for 
service connection is reopened.



ORDER

New and material evidence having been submitted for the claim 
for service connection for a low back disability, the claim 
is reopened.  To this extent the appeal is allowed.

New and material evidence having been submitted for claim for 
service connection for bilateral hearing loss, the claim is 
reopened.  To this extent the appeal is allowed.


REMAND

Although the Board has reopened the claims for entitlement to 
service connection for low back disability and hearing loss 
disability, the Board finds that more development is needed 
before a decision can be made.

The Veteran claims that his low back disability is due to a 
tennis accident that occurred during service.  The Veteran's 
service treatment records corroborate his testimony.  An 
August 1961 service treatment record shows that he sprained 
his back ligament while playing tennis.  He was told to use 
heat, take an analgesic and rest.  During the hearing, the 
Veteran also testified to two other accidents that he had 
during service where he hurt his back, including falling off 
a motorcycle and falling down a hill.  He also noted that 
after service he fell down some stairs and hurt his back 
taking a trailer off of a truck.  The Veteran and his 
representative argue that the Veteran's recurrent back 
problems as well as his current back disability are related 
to this injuries in service.  

During the hearing, the Veteran also testified specifically 
the loud noise levels that he was exposed to during service 
including working on Class III Missiles.  He also testified 
that he was not provided ear protection for one year of this 
exposure.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  Under the circumstances of this case, the Board 
finds that medical examinations and opinions by an 
appropriate physicians would be helpful in resolving the 
claims for service connection for a low back disability and 
bilateral hearing loss disability.

With respect to the Veteran's claim to reopen his claim for 
service connection for tinnitus, the Board notes that the 
Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The record does 
not reflect that the Veteran has been provided Kent-compliant 
notice with respect to his claim to reopen.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should obtain all 
records from the VA pertaining to the 
Veteran's back, hearing loss and tinnitus 
disability since September 2008.  

2.  The Veteran should be provided notice 
as specified in Kent v. Nicholson, 
pertaining to his claim to reopen his 
claim for service connection for 
tinnitus.

3.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the current nature and etiology of any 
back disability. The examiner should 
review the claims folder and note such 
review in the examination report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
current back disability, if any, is 
etiologically related to the Veteran's 
military service.  The examiner should 
provide a rationale for the opinion.  The 
claims folder, to include a copy of this 
REMAND, must be made available to and be 
reviewed by the examiner.

4.  Then, the RO should arrange for the 
Veteran to undergo an audiological 
examination, by an appropriate specialist 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric 
testing, the examiner should specifically 
indicate whether the 
Veteran currently has bilateral hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include claimed 
in-service noise exposure.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


